TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00337-CV



                              Malcolm J. Massington, Appellant

                                               v.

                      Michael D. Goains and Dwight Goains, Appellees




     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
         NO. 29,239, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Malcolm J. Massington has filed a motion to dismiss this appeal, stating

that he no longer intends to pursue this matter. Accordingly, we grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a).




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: October 14, 2005